DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A-I-α-a-i in the reply filed on 14 November 2022 is acknowledged.
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 November 2022.
Note that applicant only indicated claims 16-17 as being withdrawn in the response.
However, claim 5 recites that the length of the first sub-pixels is longer than the length of the second sub-pixels. This corresponds to Fig. 8, sub-species c.
Claim 6 recites “wherein each of the first sub-pixels comprises a first light emitting electrode, a second light emitting electrode on the first light emitting electrode, and a light emitting layer between the first light emitting electrode and the second light emitting electrode.” This corresponds to one of sub-species β1, β2, or γ1. In sub-species α there is no light emitting layer between the electrodes. Instead there is a light emitting element between first and second contact electrodes (see Fig. 5).
Claims 7-19 are dependent on claim 6.
Claim 20 also includes the light emitting layer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0129328) in view of Im et al. (US 2018/0138157)
Regarding claim 1:
Park discloses:
A display device (abstract), comprising: 
a display panel (e.g., Fig. 7A) comprising a first display area comprising first sub-pixels to display an image (Fig. 7B: region A2, pixels PX2, as labeled in Fig. 7A), and a second display area comprising second sub-pixels and a transmission area adjacent to the second sub-pixels (Fig. 7B: PX1); and 
an optical device overlapping the second display area of the display panel and configured to detect light incident through the transmission area (as per paragraph 46).
Park does not disclose: 
“wherein each of the second sub-pixels comprises: 
“a first contact electrode; a second contact electrode located apart from the first contact electrode; and 
“a light emitting element between the first contact electrode and the second contact electrode.”
Im discloses:
wherein each of the sub-pixels comprises: 
a first contact electrode (Fig. 5: 210; paragraph 91); a second contact electrode located apart from the first contact electrode (Fig. 5: 220); and 
a light emitting element between the first contact electrode and the second contact electrode (Fig. 5: LD).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Park the elements taught by Im.
The rationale is as follows:
Park and Im are directed to the same field of art.
Im teaches a different structure for a display device that, e.g., has uniform luminance characteristics (paragraph 5). One of ordinary skill in the art could have substituted the bar-type LEDs of Im for the light emitting structure of Park with predictable results.
Regarding claim 2:
Park in view of Im discloses:
wherein a first end of the light emitting element is connected to the first contact electrode, and a second end of the light emitting element is connected to the second contact electrode (as seen in Fig. 5).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Im, and further in view of Im et al. (US 2019/0115513; hereafter Im ‘513) and further in view of Choi et al. (US 2017/0262109)
Regarding claim 3:
Park in view of Im discloses a display panel as discussed in the rejection of claim 1.
Park in view of Im does not disclose:
“an encapsulation layer on the first contact electrode and the second contact electrode; and a sensor electrode on the encapsulation layer.”
Im ‘513 discloses:
an encapsulation layer on the first contact electrode and the second contact electrode (paragraph 188).
It would have been obvious at the time the application was filed to include in Park in view of Im the elements taught by Im ‘513.
The rationale is as follows:
Park, Im, and Im ‘513 are directed to the same field of art.
Im discloses a very similar light emitting structure and that it might be protected by an encapsulating layer. One of ordinary skill in the art could have included this with predictable result.
Choi discloses:
a sensor electrode on the encapsulation layer (abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Park in view of Im, and further in view of Im ‘513, the elements taught by Choi.
The rationale is as follows:
Park, Im, Im ‘513, and Choi are all directed to the sae field of art.
Choi discloses a typical way of included touch electrodes, improving the functionality of the device. One of ordinary skill in the art could have included this with predictable results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Im, and further in view of Tang et al. (US 2020/0126472)
Regarding claim 4:
Park in view of Im, as discussed so far, does not disclose:
“wherein a number of light emitting elements of a first sub-pixel of the first sub-pixels is greater than a number of light emitting elements of a second sub-pixel of the second sub-pixels.”
This is because the first and second sub-pixels are in Park but the specific light emitting elements are taught by Im.
Tang discloses:
that the area of the opening region (the light emitting region) of a first sub-pixel is greater than the area of the opening region of the second sub-pixel (paragraph 64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Park in view of Im wherein a number of light emitting elements of a first sub-pixel of the first sub-pixels is greater than a number of light emitting elements of a second sub-pixel of the second sub-pixels, as suggested by Tang.
The rationale is as follows:
Park, Im, and Tang are directed to the same field of art.
Like Park, Tang has an area with lower density pixels. Tang teaches that there is therefore a brightness difference and that this difference can be adjusted by increasing the area of the opening region of the pixels there (paragraph 64). In Im, the area of the light emitting region of the pixels is increased by adding more bar LEDs (paragraph 105). So if the area is increased in a lower density region as taught by Tang, it should be in the type of light emitter taught by Im by increasing the number of bar LEDs, as Im teachs in paragraph 105. So Tang teaches a problem and the claimed solution follows from Im. One of ordinary skill in the art could have included this with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2020/0251538); Feng (US 2021/0143229).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694